  Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 1 of 8



          IN THE CIRCUIT COURT FOR BALTIMORE CITY

                                                          fiAY   6 ,2A1
DEAN BAKER
809 E 34th Street
                                                   FOR B
Baltimore, MD 21218                                                 •   (..vd   y
       Plaintiff.                             Case No.:

V.

A.J. Frazier, Inc.                             DEMAND FOR JURY TRIAL
Serve: Joseph Frazier (President)
       2237 Savoy Ave
       Akron, OH 44305-2150

Serve: Joseph Frazier (President)
        7071 Fenwick Ave, NE
        Canton, 01-I 44721-3828

Serve: Resident Agent
       Maryland Agent Service; Inc_
       8007 Baileys Lane
       Pasadena, MD 21122

Serve: Ohio Statutory Agent
       Terri Brunsdon
       2251 Front Street, Suite 206
       Cuyahoga Falls. OH 44221
and

A. J. FRAZIER FREIGHT INC.
Serve: 6877 Chillingsworth Cir NW
       Canton Oh 44718

Serve: Ohio Statutory Agent
       Terri Brunsdon
       2251 Front Street, Suite 206
       Cuyahoga Falls, 011 44221

and

FRAZIER FREIGHT LLC
Serve: 6877 Chillingsworth Cir NW
       Canton Oh 44718

                                      1
  Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 2 of 8




Serve: Ohio Statutory Agent
       Terri Brunsdon
       2251 Front Street, Suite 206
       Cuyahoga Falls, 011 44221

AJ FRAZIER SOLUTIONS, INC.
Serve: Joseph Frazier, Sole Shareholder
       6877 Chillingsworth Cir NW
       Canton Oh 44718

Serve: Ohio Statutory Agent
       Terri Brunsdon
       2251 Front Street, Suite 206
       Cuyahoga Falls, OH 44221

and

A.J. FRAZIER FLEET INC.
Serve: 6877 Chillingsworth Cir NW
       Canton Oh 44718

Serve: Ohio Statutory Agent
       Terri Brunsdon
       2251 Front Street, Suite 206
       Cuyahoga Falls, 011 44221

Lowe's Home Improvement, LLC
Serve: 1605 Curtis Bridge Road
       Wilkshoro, NC 28697

       Resident Agent
Serve: CSC-Lawyers Incorporating Service Company
       7 St. Paul Street
       Suite 820
       Baltimore MD 21202
and

XPO Logistics Drayage, LLC ci/b/a XPO Logistics
Serve: Suite 400
       13777 Ballantyne Corporate Place
       Charlotte, NC 28277

Resident Agent
     Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 3 of 8



Serve: Registered Agent Solutions. Inc.
       8007 Baileys Lane
       Pasadena, MD 21122
and

Joseph Frazier
in his individual and official capacity.

             Deftneianis


                                           COMPLAINT

          Mr.    Dean Baker, by and through his undersigned attorneys from the Law Offices of

Snider & Associates, LLC, hereby tiles suit against Defendants and al leges as follows:


                                  JURISDICTION AND VENUE


 . This Court has jurisdiction over this action pursuant to Md. Code Ann., Cts and Jud. Proc.

      § 1-501.

2.     Venue is proper in Baltimore City under Md. Code Ann., Cts and Jud. Proc. § 6-201

      because the Defendants carry out business in Baltimore City.


                                           THE PARTIES

3. From September 2016 to August 2019, Plaintiff Dean Baker (''Plaintiff Baker- or "Mr.

      Baker"), was an employee of Defendant A.J. Frazier, Inc. and has resided in the state of

      Maryland at 809 E 341h Street, Baltimore, MD 21218. Plaintiff Baker worked for the

      Defendant A.J. Frazier Inc. as a Delivery Driver in and around Baltimore Metropolitan

      area

4. Defendant, AJ Frazier, Inc. is a subcontractor and carrier for XPO Logistics that handles

      deliveries for Lowes fomc Improvement in the Virginia, West Virginia. Delaware, and

      Maryland areas. AJ Frazier's principal office is located at 2237 Savoy Ave
                                                 3
 Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 4 of 8



   Akron. 01144305-2150. AJ Frazier, Inc. has been qualified to do business in Maryland

   since August 24, 2017. Based in information and belief, A.J. Frazier has been known by a

   variety of other corporate names, with each being included in this action.

6. Defendant A. J. Frazier Freight Enc. based on information and belief, is a subcontractor

   and carrier for XPO Logistics that handles deliveries for lowesIlome Improvement in the

   Virginia, West Virginia, Delaware, and Maryland areas. AJ Frazier Freight Inc's principal

   office is located at 6877 Chillingswortlt Cir NW, Canton, ()If 44718. A.l Frazier, Inc. was

   qualified to do business in Maryland beginning August 29, 2018. I lowever, this business

   is not presently in good standing. Based on information and belief, this business was

   formerly known as Frazier Freight LLC, and A.J. Frazier Freight 1.LC.

7. Defendant AJ Frazier Solutions Inc. based on information and belief, is a subcontractor

   and carrier for XPO Logistics that handles deliveries for Lowes Home Improvement in the

   Virginia, West Virginia, Delaware, and Maryland areas. Based on information and belief,

   AJ Frazier Solutions, Ines sole shareholder is Joseph Frazier, who conducts business

   from 6877 Chitlingsworth Cir NW, Canton, OH 44718. Furthermore, based on

   information and belief, this business was formerly known as A.J. Frazier Fleet Inc.

8. Defendant Joseph Frazier is an Ohio resident conducting business out of 6877

   Chillingsworth Cir NW, Canton, OH 44718. Upon information and belief Defendant

   Frazier is the sole shareholder of the aforementioned ideations of AJ Frazier's businesses

   listed above, which includes: Ai. Frazier. Inc.; A. J. Frazier Freight Inc.; Frazier Freight

   LLC: AJ Frazier Solutions, Inc.; A.J. Frazier Fleet Inc.

9. Defendant XPO Logistics Drayage, LLC d/b/a XPO Logistics is a contractor that handles

   deliveries for Lowes Tome Improvement in the Virginia, West Virginia, Delaware, and

                                               4
     Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 5 of 8



      Maryland areas. XPO Logistics is the principal on a contract that includes A.J. Frazier as

      the subcontractor. XPO Logistics' principal place of business is 3777 Ballantyne

      Corporate Place, Charlotte NC; 28277. XPO Logistics has been registered to do business

      in Maryland since July (2, 2017.

10. Defendant Lowe's Home Improvement, LLC. is a national supplier of home improvement

      products. Lowes maintains its principal place of business at 1605 Curtis Bridge Road

      Wilkshoro, NC 28697 and has been registered to do business in Maryland since April 6,

      2004.

                                  FACTUAL BACKGROUND

5. At all times relevant to this controversy. Defendant Lowes Home Improvement has been

      engaged in the business of providing home improvement materials/supplies throughout

      Maryland.

6. In support of its home improvement supply business, Defendant i,owes Home Improvement

      entered into contract with Defendant XPO Logistics to deliver materials to other Lowes

      stores. XPO Logistics subcontracted a portion of its delivery contract to Defendant A.J.

      Frazier Inc.

7.     Plaintiff was hired by Defendant A.J. Frazier as a Delivery Driver on or about August 2016

      approximately until August 2019.

8. As a requirement of his position, Plaintiff Baker tracked his hours and deliveries in the XPO

      c-Tracks system. Additionally. Plaintiff Baker was provided with a company truck to drive

      and was required to work the scheduled hours provided by A.J. Frazier. Furthermore, when

      Defendant A.J. Frazier could not provide a truck for deliveries, Plaintiff did not work.



                                                  5
 Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 6 of 8



9. Plaintiff routinely worked in excess of sixty (60) hours per work week on behalf of

    Defendant during most of his employment.

10. Plaintiff was not properly compensated for all straight time and overtime hours worked.

IL Rather, Plaintiff was provided weekly pay of $1.000.00 regardless of how many hours he

    worked.

12. A weekly rate of pay of $1,000.00 equals an hourly rate of $25.00 and an overtime hourly

    rate of pay of $37.50. As such Plaintiff was entitled to $37.50 per hour worked in excess of

    forty-hours in a week.

13. Defendant was aware that Plaintiff worked more than forty-hours a week in carrying out his

   job duties and responsibilities.

14. Plaintiff was an employee and not an independent contractor.

15. Defendant did not pay Plaintiff wages for the overtime hours he worked in excess of forty

in a week.

16. Defendant's actions were willful, deliberate, intentional, and lacked good faith.

                                           COUNT I

                              CLAIM FOR
        FAILURE TO PAY OVERTIME AND PROPER WAGES UNDER THE
                FAIR LABOR STANDARDS ACT, 29 U.S.C. 201


17. Plaintiff hereby re-alleges and incorporates each of the preceding paragraphs as if fully

   set-forth herein.

18. Plaintiff was at all times an employee within the meaning of the Fair Labor Standards Act,

   29 U.S.C. §201 et seq. (the "FLSA-).




                                               6
 Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 7 of 8



19. Plaintiff, having worked more than forty-hours a week, is entitled to FLSA mandated

    overtime compensation of time and one half his regularly hourly rate for all hours worked

    in excess of 40 in a week.

20. Defendant has not paid Plaintiff his full wages as mandated by the FLSA, including

    overtime wages.

21. Defendant's violation or the FLSA is willful.

22. Plaintiff suffered pecuniary losses and is entitled to full recovery pursuant to the RSA,

    including liquidated damages and attorney's fees.

                                           COUNT II

                   CLAIM FOR FAILURE TO PAY
  OVERTIME UNDER THE MARYLAND WAGE PAYMENT AND COLLECTION
             LAW, MD. CODE ANNOT. LAB. & EMPL. §3-50I


23. Plaintiff hereby re-alleges and incorporates each of the preceding paragraphs as if fully set-

   forth herein.

24. Plaintiff, having routinely worked in excess of 40 hours in a week is entitled to proper pay

   pursuant to the Maryland Wage Payment and Collection Law, Md. Code Annot., Labor &

    Lmployment, §3-501 (the "MWPCL").

25. Defendants has not paid Plaintiff his full wages as mandated by MWPCL, including

   overtime wages.

26. Defendant's violation of the MWPCL is not based on a bona fide dispute.

27. Defendant's violation of the Maryland Wage Payment and Collection Law is willful.

28. Plaintiff Baker suffered pecuniary losses and is entitled to full recovery pursuant to the

   MWPCL, including treble damages and attorney's fees.


                                                7
  Case 1:20-cv-01941-GLR Document 4 Filed 06/29/20 Page 8 of 8



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court render judgment in his favor on

all counts and to grant the following relief as to Plaintiff:

L Issue a declaratory judgment that Plaintiff Baker is entitled to additional compensation

    pursuant to the ELSA and MWPCL for all hours worked by Plaintiff for Defendant in

    excess of forty in a week.

2. Award Plaintiff the cost of these proceedings, pre-and post-judgment interest and

    reasonable attorney's fees as mandated by the FLSA and MWPCL, and allowed by law

   and equity; and

3. Grant any further relief as this Court may deem just and proper in the interest of justice.

                                 DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial.




                                                J t in M. Wot ck, Esq.
                                                       & Associates, LLC
                                                600 Reisterstown Rd., 7'I' Floor
                                                Baltimore, Maryland 21208
                                                Phone: (410) 653-9060
                                                Fax: (410) 653-9061

                                                CPF No. : 1606210292

                                                Attorney for Plaintiff




                                                 8
